Citation Nr: 0701636	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a stroke. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1964.  

This case was originally before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the initial rating 
assigned for service connected residuals of a stroke by a May 
2003 rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Louis, Missouri, 
(hereinafter RO).  The case was remanded for additional 
development in June 2004 and July 2005 and is now ready for 
appellate review. 


FINDING OF FACT

Service connected residuals of a stroke are not shown to 
result in moderate incomplete paralysis of the external 
popliteal nerve.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a stroke are not met.  38 U.S.C.A. §§ 1155, 
5100-5013A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, Diagnostic Codes (DCs) 8008-8521 (2006).    
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veterans claim on appeal, VA has met the 
notice and duty to assist under applicable statute and 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, the veteran was provided with notice in a 
March 2002 letter of what type of information and evidence 
was needed to substantiate his claim for service connection 
for residuals of a stroke, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for such disability.  
Although notice was not provided to the veteran prior to the 
initial adjudication of the claim for service connection for 
residuals of a stroke informing him that a disability rating 
and an effective date would be assigned should the claim of 
service connection be granted, the Board finds that the 
veteran has not been prejudiced.  "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006). 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran has been afforded VA Compensation and Pension 
examinations and the record contains the medical opinion 
requested by the Board in its July 2005 remand to clarify the 
severity of the residuals specifically attributable to the 
service-connected stroke.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Because the veteran has disagreed with the initial rating 
assigned for his service-connected stroke residuals, the 
question for consideration is the propriety of the initial 
evaluation assigned, and consideration of the appropriateness 
of "staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The service medical records reflect hospitalization for 
subarachnoid hemorrhaging from April to May 1964.  The 
veteran entered the hospital with complaints of lethargy and 
headaches.  Procedures accomplished during the 
hospitalization included a lumbar puncture and bilateral 
carotid ateriograms.  Reports from follow up treatment in 
June 1964 indicated that the symptoms prior to the April 1964 
hospitalization also included mental confusion.  Following 
the hospitalization in April 1964, the symptoms according to 
the June 1964 report were limited to amnesia of the events 
that led to the hospitalization and daily occipital and 
bitemporal headaches which were promptly relieved by 
salicylates.  No motor or sensory losses were reported at 
that time, and the veteran felt that his intellect remained 
normal.  

Upon examination in June 1964, there was decreased rapid 
alternating motion of the left arm and a suggestion of 
exophoria in the left eye.  Otherwise, there were no 
objective neurological or physical findings.  A Physical 
Evaluation Board determination of August 1964 found the 
veteran to be unfit for further service with a diagnosis of 
"Post subarachnoid hemorrhage (idiopathic), etiology 
unknown, with minimal residuals.  

Following separation from service, the veteran was afforded a 
VA examination in March 1965 which demonstrated no 
neurological findings and no evidence of a psychiatric 
disorder.  The veteran did complain of headaches, and the 
diagnosis was "[r]esidual of subarachnoid hemorrhage, 
manifested by recurrent headache, chronic, mild."  
Thereafter, service connection was granted for residuals of a 
subarachnoid hemorrhage, rated as 100 percent under DC 8009 
effective from September 5, 1964, and 10 percent from October 
1, 1964.  The 10 percent rating under DC 8009 has been 
confirmed and continued until the present time by multiple 
rating decisions and a September 2000 Board decision. 

The aforementioned May 2003 rating decision granted service 
connection for headaches and residuals of a stroke as 
secondary to the subarachnoid hemorrhage.  A 30 percent 
rating was assigned for headaches under DC 8100 and a 10 
percent rating was assigned for stroke residuals under DCs 
8008-8521.  This decision followed an April 2003 VA 
examination that referenced MRI findings demonstrating a 
lesion in the brain consistent with a stroke and examination 
reports reflecting mild right sided weakness in the lower 
extremities.  The impression was that it was as likely as not 
that the abnormality noted by MRI was related to the 
subarachnoid hemorrhage.  A subsequent rating decision dated 
in September 2003 listed the disability rated under DCs 8008-
8521 as "Stroke with resultant right-sided weakness, 
listlessness and memory loss associated with residuals of 
subarachnoid hemorrhage."  

A VA physician reached the following diagnosis after a March 
2005 examination:   "Subarachnoid hemorrhage, April 1964 
with residuals of recurrent parietal headaches which are not 
debilitating." No neuralgic deficits were noted upon 
examination, and after summarizing the clinical history, the 
examiner noted that "[t]o date, the patient continues to 
have normal neurologic exam [sic]."  Emphasis added.  She 
stated that there was no evidence that the original injury 
diagnosed as a subarachnoid hemorrhage had worsened or 
resulted in secondary conditions aside from complaints of 
chronic headache. 

In order to clarify the severity of the disability solely 
attributable to stroke residuals rated under DCs 8008-8521, 
the same VA physician who conducted the March 2005 VA 
examination prepared an opinion in February 2006.  This 
physician indicated that she had reviewed the veteran's 
clinical history, to include an April 1998 CAT scan and 
January 2005 MRI that demonstrated "solitary non-specific 
old cystic changes in the white matter."  She found this 
finding to be "more likely than not secondary to [the 
veteran's] original injury in 1964."  She indicated that due 
to "technologic advances over the years, more specific 
findings have become evident."  She also indicated that the 
only residuals were headaches, and that the veteran had no 
weakness or inability to perform the activities of daily 
living.  The physician also noted that it could not be 
determined if there was any memory loss related to the above 
findings, and noted specifically with respect to the current 
stroke residuals as follows:

In regards to [the veteran's] stroke, 
there would be no residuals aside from 
the headache.  The stroke was the result 
of the subarachnoid hemorrhage, which 
resolved.  Again, there is no evidence 
presented to suggest that [the veteran's] 
original injury diagnosis of subarachnoid 
hemorrhage has worsened or resulted in 
secondary changes aside from his 
complaints of chronic headaches.   

Analyzing the veteran's claim with the above findings in 
mind, the Board emphasizes that the matter before the Board 
is limited to the propriety of the rating assigned for 
residuals of a stroke under DCs 8008-8521.  The propriety of 
the rating for headaches under DC 8100 is not before the 
Board and the propriety of the original 10 percent rating 
assigned under DC 8009 for residuals of a subarachnoid 
hemorrhage is not at issue, as the case has been specifically 
developed to determine the severity of the disability solely 
attributable to stroke residuals rated under DCs 8008-8521.  
 
The notes following 38 C.F.R. § 4.124a, DCs 8807, 8008, and 
8009 for embolism, thrombosis, and hemorrhage, respectively, 
of brain vessels provide that following an initial rating of 
100 percent for six months, the disability shall be rated 
thereafter based on residuals, at a minimum rating of 10 
percent.  Under DC 8521, a rating in excess of 10 percent 
requires moderate disability due to incomplete paralysis of 
the external popliteal nerve.  The VA physician who conducted 
the March 2005 examination noted that there were no 
neurologic deficits present, and she concluded in her 
February 2006 opinion that the stroke residuals were limited 
to headaches.  As such, a rating in excess of 10 percent 
under DC 8521 clearly cannot be assigned, nor can a rating in 
excess of 10 percent be granted under any other potentially 
applicable code for any additional symptomatology, other than 
that resulting from headaches.  Again, the propriety of the 
rating assigned for headaches is not before the Board at this 
time.  Accordingly, an evaluation in excess of 10 percent 
disabling for residuals of a stroke rated under DCs 8008-8521 
is not warranted at any time subsequent to the effective date 
of the initial rating, October 11, 2001.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (to the extent that a staged 
rating is warranted, see above); 38 C.F.R. § 3.400 (2006).  

In reaching the above conclusion, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for residuals of a stroke, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a stroke is denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


